 Case 1:19-cv-02227-MN Document 60 Filed 06/11/21 Page 1 of 4 PageID #: 3564




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 OCIMUM BIOSOLUTIONS (INDIA)                    )
 LIMITED and Don A. Beskrone, Chapter 7         )
 Trustee of OCIMUM BIOSOLUTIONS                 )
 INC.,                                          )
                                                )
                       Plaintiffs,              )   C.A. No. 19-2227 (MN)
                                                )
        v.                                      )
                                                )
 LG CHEMICAL LTD., ABION, INC. and              )
 GENCURIX, INC.,                                )
                                                )
                       Defendants.

                                     MEMORANDUM ORDER

       At Wilmington, this 11th day of June 2021:

       Pending before the Court is the motion of Plaintiff, Ocimum Biosolutions (India) Limited

(“Ocimum”), to allow alternate service pursuant to Rule 4(f)(3) of the Federal Rules of Civil

Procedure. (D.I. 57). For the reasons stated below, Ocimum’s motion is GRANTED.

       On December 5, 2019, Ocimum filed a Complaint against Defendants LG Corp, LG

Chemical Ltd. (“LGC”), LG Life Sciences Ltd., and LG Chem Life Sciences Innovation Center,

Inc. alleging breach of contract and trade secret misappropriation. (D.I. 2). In its original

complaint, Ocimum alleged on information and belief that Defendants “improperly disclosed

Ocimum’s proprietary information to . . . Abion, Inc. [“Abion”] [and] Gencurix, Inc.

[“Gencurix”].” (Id. ¶ 74). Thereafter, on February 7, 2020, Ocimum sued Abion and Gencurix

for, inter alia, misappropriation of trade secrets. Ocimum Biosolutions (India) Limited v. Abion,

Inc., C.A. No. 20-cv-188-CFC (D. Del. filed Feb. 7. 2020).

       Ocimum allegedly learned on June 2, 2020 that Abion and Gencurix obtained access to

Ocimum’s trade secrets through LGC. (D.I. 57 at 2). On August 17, 2020, Ocimum voluntarily
 Case 1:19-cv-02227-MN Document 60 Filed 06/11/21 Page 2 of 4 PageID #: 3565




dismissed C.A. No. 20-cv-188-CFC and moved to join Abion and Gencurix in this case. That

motion was denied without prejudice and Ocimum filed an amended complaint on March 23, 2021

naming Abion and Gencurix as defendants. (D.I. 48). That same day, Ocimum’s counsel

contacted counsel for Abion and Gencurix asking that Albion and Gencurix agree to waive service

and accept service on their counsel via e-mail (as they had done in C.A. No. 20-cv-188-CFC).

(D.I. 57, Ex. 3 at 4). Counsel for Abion and Gencurix, Joel R. Samuels at Harness Dickey &

Pierce, responded:

                Yes, we still represent Gencurix and Abion. Since we are not
                authorized to accept service, you will need to serve them via the
                Hague.

(Id. at 2). Ocimum now moves to effectuate service on these defendants via e-mail pursuant to

Rule 4(f)(3).

        Rule 4 of the Federal Rules of Civil Procedure sets forth the requirements for service of

process. Rule 4(h)(2) authorizes service on a foreign corporation “in any manner prescribed by

Rule 4(f) for serving an individual, except personal delivery under (f)(2)(C)(i).” FED. R. CIV. P.

4(h)(2). Rule 4(f), in turn, states:

                (f) Serving an Individual in a Foreign Country. Unless federal law
                provides otherwise, an individual . . . may be served at a place not
                within any judicial district of the United States:

                        (1) by any internationally agreed means of service that is
                        reasonably calculated to give notice, such as those
                        authorized by the Hague Convention on the Service Abroad
                        of Judicial and Extrajudicial Documents;

                        (2) if there is no internationally agreed means, or if an
                        international agreement allows but does not specify other
                        means, by a method that is reasonably calculated to give
                        notice:




                                                 2
 Case 1:19-cv-02227-MN Document 60 Filed 06/11/21 Page 3 of 4 PageID #: 3566




                              (A) as prescribed by the foreign country’s law for
                              service in that country in an action in its courts of
                              general jurisdiction;

                              (B) as the foreign authority directs in response to a
                              letter rogatory or letter of request; or

                              (C) unless prohibited by the foreign country’s law,
                              by:

                                      (i) delivering a copy of the summons and of
                                      the complaint to the individual personally; or

                                      (ii) using any form of mail that the clerk
                                      addresses and sends to the individual and that
                                      requires a signed receipt; or

                        (3) by other means not prohibited by international
                        agreement, as the court orders.

FED. R. CIV. P. 4(f).

       Pursuant to Rule 4(f)(3), the Court may order that service be made by any means not

prohibited by an international agreement, as long as the chosen means satisfies the due process

requirement of being “reasonably calculated” to apprise the parties of interest of the action. Divx,

LLC v. LG Elecs. Inc., C.A. No. 20-1202-CFC-JLH, 2021 WL 411708, at *2 (D. Del. Feb. 5, 2021)

(citing In re Heckmann Corp. Sec. Litig., No. 10-378-LPS-MPT, 2011 WL 5855333, at *3

(D. Del. Nov. 22, 2011) and Asia Cube Energy Holdings, Ltd. v. Inno Energy Tech Co., 20-CV-

6203 (AJN), 2020 WL 4884002, at *1 (S.D.N.Y. Aug. 17, 2020)).

       It appears that the Hague Convention neither addresses nor prohibits service via e-mail and

the Court is unaware of any international agreement that prohibits service of process on a Korean

corporation via e-mail to its U.S. counsel. In addition, having examined the current record, I find

that service via e-mail to Abion and Gencurix’s U.S. Counsel, i.e., Harness Dickey & Pierce –

which has represented that it “still represent[s] Gencurix and Abion” – is “reasonably calculated”

to inform Abion and Gencurix about this action. See Divx, 2021 WL 411708, at *2 (citing Knit


                                                 3
 Case 1:19-cv-02227-MN Document 60 Filed 06/11/21 Page 4 of 4 PageID #: 3567




With v. Knitting Fever, Inc., Civil Action Nos. 08-4221, 08-4775, 2010 WL 4977944, at *5 (E.D.

Pa. Dec. 7, 2010) and Asia Cube, 2020 WL 4884002, at *3).

       NOW, THEREFORE, IT IS HEREBY ORDERED that Ocimum’s motion for alternate

service (D.I. 57) is GRANTED. Ocimum may serve the summons and complaint on Defendants

Abion and Gencurix via e-mail(s) to Joel R. Samuels at Harness Dickey & Pierce.




                                                  The Honorable Maryellen Noreika
                                                  United States District Judge




                                              4
